   Case: 4:20-cv-01453-JCH Doc. #: 8 Filed: 03/17/21 Page: 1 of 1 PageID #: 37



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CORY MCMAHAN,                                    )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:20-cv-1453-JCH
                                                 )
JAMIE CRUMP,                                     )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. On February 12, 2021, mail that this

Court sent to self-represented petitioner Cory McMahan was returned without a forwarding

address, and petitioner has not notified the Court of any change in his address. According to the

Local Rules of this Court, a self-represented party is required to promptly notify the Clerk of any

change in his address or telephone number. E.D.Mo. L.R. 2.06(B). “If any mail to a self-

represented plaintiff or petitioner is returned to the Court without a forwarding address and the

self-represented plaintiff or petitioner does not notify the Court of the change of address within

thirty (30) days, the Court may, without further notice, dismiss the action without prejudice.” Id.

        In this case, more than thirty days have passed since the mail was returned, and

petitioner has not notified the Court of a change of address. The Court will therefore dismiss this

action, without prejudice, pursuant to Local Rule 2.06(B).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       Dated this 17th day of March, 2021.

                                                 /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE
